Exhibit 10.53

 



[j3455ex10d53image002.gif]

 



 

 

 

 


LOAN AND SECURITY AGREEMENT

Borrower Name:

VERSANT CORPORATION

Date

April 18, 2002

 

Borrow Address:

6539 Dumbarton Circle, Fremont, CA 94555

 

THIS LOAN AND SECURITY AGREEMENT is entered into on the above date between
Pacific Business Funding, a division of Cupertino National Bank (“Lender”),
whose address is 20195 Stevens Creek Blvd., Cupertino, California 95014 and the
borrower (s) named above (jointly and severally, the “Borrower”), whose chief
executive office is located at the above address (“Borrower’s Address”).  
Schedules 1, 2 and 3 to this Agreement (the “Schedules”) shall for all purposes
be deemed to be a part of this Agreement and are incorporated herein. 
(Definitions of certain terms used in this Agreement are set forth in Section 8
below.)

1.             LOANS

1.1          Loans.  During the term of this Agreement, and subject to the
covenants, terms and conditions contained herein, Lender will make loans to
Borrower (the “Loans”), in amounts determined by Lender in its sole discretion,
up to the amounts (the “Credit Limit”) shown on Schedule 1; provided, no Default
or Event of Default has occurred and is continuing. Lender is hereby authorized
to extend Loans and make advances of credit provided for in this Agreement based
upon telephonic or other instructions received from anyone purporting to be an
authorized representative of Borrower or, at the discretion of Lender, if said
Loans and/or advances of credit are necessary to satisfy any Obligations. 
Lender shall have no duty to make inquiry or verify the authority of any such
party and Borrower shall hold Lender harmless from any damages, claims, or
liability by reason of Lender’s honor, or failure to honor, any such
instructions.

1.2          Interest.  All loans and all other monetary Obligations shall bear
interest at the rate shown on Schedule 1, except where expressly set forth to
the contrary in this Agreement. Interest shall be payable by Borrower to Lender
in arrears every Wednesday, and on the Maturity Date, and shall be calculated on
the daily outstanding Obligations. Interest may, in Lender’s discretion, be
charged to Borrower’s loan account, and the same shall thereafter bear interest
at the same rate as the other Loans. Borrower hereby authorizes Lender to
charge, and Lender may, in its discretion, but without obligation, charge
interest to Borrower’s Deposit Accounts maintained with Lender. Regardless of
the amount of Obligations that may be outstanding from time to time, Borrower
shall pay Lender minimum monthly interest during the term of this Agreement in
the amount set forth on Schedule 1 (the “Minimum Monthly Interest”).

1.3          Overadvances.  If at any time or for any reason the total of all
outstanding Loans and all other Obligations exceeds the Credit Limit (an
“Overadvance”), Borrower shall immediately pay the amount of the excess to
Lender, without notice or demand. Borrower shall not have any right to obtain
Overadvances under this Agreement nor shall Lender have any obligation or duty
to fund or provide Overadvances hereunder. Without limiting Borrower’s
obligation to repay to Lender on demand the amount of any Overadvance, Borrower
agrees to pay Lender interest on the outstanding amount of any Overadvance, on
demand, at a rate equal to the interest rate that would otherwise be applicable
to the obligations, plus an additional 2% per annum.

1.4          Fees.  Borrower shall pay Lender the fee(s) shown on Schedule 1,
which are in addition to all interest and other sums payable to Lender and are
not refundable and constitute(s) the consideration payable to Lender for
entering into this Agreement.

1.5          Letters of Credit.  At the request of Borrower, Lender may in its
sole discretion, issue or arrange for the issuance of letters of credit for the
account of Borrower, in each case in form and substance satisfactory to Lender
in its sole discretion (collectively, “Letters of Credit”). The aggregate face
amount of all outstanding Letters of Credit from time to time shall not exceed
the amount shown on Schedule 1 (the “Letter of Credit Sublimit”), and the Letter
of Credit Obligations shall reduce the amount of Loans which would otherwise be
available hereunder. Borrower shall pay all bank charges (including charges of
Lender) for the issuance of Letters of Credit, together with such additional fee
as Lender’s letter of credit department shall charge in connection with the
issuance of the Letters of Credit. All Letter of Credit Obligations including
advances made, all Letters of Credit issued, and all other financial
accommodations extended by Lender to or for the account or benefit of Borrower
shall be added to and deemed part of the Obligations when made, issued, created
and/or extended.  Any payment by Lender under or in connection with a Letter of
Credit shall constitute a Loan hereunder on the date such payment is made. Each
Letter of Credit shall have an expiry date no later than thirty days prior to
the Maturity Date. Borrower hereby agrees to indemnify, save, and hold Lender
harmless from any loss, cost, expense, or liability, including payments made by
Lender, expenses, and reasonable attorneys’ fees incurred by Lender arising out
of or in connection with any Letters of Credit. Borrower agrees to be bound by
the regulations and interpretations of the issuer of any Letters of Credit
guarantied by Lender and opened for Borrower’s account or by Lender’s
interpretations of the issuer of any Letters of Credit issued by Lender for
Borrower’s account, and Borrower understands and agrees that Lender shall not be
liable for any error, negligence, or mistake, whether of omission or commission,
in following Borrower’s instructions or those contained in the Letters of Credit
or any modifications, amendments, or supplements thereto.  Borrower understands
that Letters of Credit may require Lender to indemnify the issuing bank for
certain costs or liabilities arising out of claims by Borrower against such
issuing bank. Borrower hereby agrees to indemnify and hold Lender harmless with
respect to any loss, cost expense, or liability incurred by Lender under any
Letter of Credit as a result of Lender’s indemnification of any such issuing
bank. The provisions of this Loan Agreement, as it pertains to Letters of
Credit, and any other present or future documents or agreements between Borrower
and Lender relating to Letters of Credit are cumulative.

2.             SECURITY INTEREST.

2.1             Security Interest.  To secure the payment and performance of all
of the Obligations when due, Borrower hereby grants to Lender a continuing lien
upon and security interest in, and right of offset with respect to, all of
Borrower’s right, title or interest in and to the following, whether now owned
or hereafter acquired, and wherever located (collectively, the “Collateral”):

(a)           All Receivables;

(b)           All Equipment;

(c)           All Fixtures;

(d)           All General Intangibles;

(e)           All Inventory;

(f)            All Investment Property;

(g)           All Deposit Accounts;

(h)           All Cash;

(i)            All commercial tort claims described on Schedule 1;

(j)                                     All other goods and tangible and
intangible personal property of Borrower whether now or hereafter owned or
existing, leased, consigned by or to, or acquired by, Borrower and wherever
located; and

(k)                                  To the extent not otherwise included, all
Proceeds of each of the foregoing and all accessions to, substitutions and
replacements for, and rents, profits and products of each of the foregoing.

2.2          Other Agreements Regarding Collateral; Attorney In Fact.

(a)           Borrower hereby irrevocably authorizes the Lender at any time and
from time to time to file in any filing office in any Uniform Commercial Code
jurisdiction any initial financing statements and amendments thereto that (a)
indicate the Collateral (i) as all assets of Borrower or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC of such jurisdiction, or (ii) as
being of an equal or lesser

 

1

--------------------------------------------------------------------------------


 

scope or with greater detail, and (b) contain any other information required by
part 5 of Article 9 of the UCC for the sufficiency or filing office acceptance
of any financing statement or amendment, including (i) whether Borrower is an
organization, the type of organization and any organization identification
number issued to Borrower, and (ii) in the case of a financing statement filed
as a fixture filing or indicating Collateral as-extracted collateral or timber
to be cut, a sufficient description of real property to which the Collateral
relates.  Borrower agrees to furnish any such information to Lender promptly
upon request.  Borrower also ratifies its authorization for Lender to have filed
in any Uniform Commercial Code jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.

(b)           Borrower shall sign and deliver to Lender UCC financing
statements, in form acceptable to Lender as to those jurisdictions that are not
Uniform Commercial Code jurisdictions.

(c)           At the request of Lender, Borrower shall deliver to Lender the
originals of all instruments, certificated securities, chattel paper and
documents evidencing or related to Collateral.

(d)           At the request of Lender, Borrower shall obtain signed
acknowledgments of Lender’s security interests from bailees having possession of
Borrower’s goods that they hold for the benefit of Lender.

(e)           At the request of Lender, Borrower shall obtain authenticated
control letters from each issuer of uncertificated securities, securities
intermediary, or commodities intermediary issuing or holding any financial
assets or commodities to or for Borrower.

(f)            Borrower shall take all steps necessary to grant the Lender
control of all electronic chattel paper in accordance with the UCC and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act.

(g)           Borrower shall execute and deliver, or cause to be executed and
delivered, to Lender, concurrent with Borrower’s execution of this Agreement,
and at any time or times hereafter at the request of Lender, landlord waivers,
security agreements, chattel mortgages, assignments, deeds of trust, assignments
of leases, endorsements of certificates of title, affidavits, reports, notices,
schedules of Receivables, schedules of Inventory, and letters of authority and
all other documents that Lender may reasonably request, in form satisfactory to
Lender, to perfect and maintain perfected Lender’s security interests in the
Collateral and in order to fully consummate all of the transactions contemplated
under this Agreement. Borrower hereby irrevocably makes, constitutes and
appoints Lender (and any of Lender’s officers, employees or agents designated by
Lender to act on Lender’s behalf) as Borrower’s true and lawful attorney with
power to sign the name of Borrower on any of the above-described documents or on
any other similar documents which need to be executed, recorded, and/or filed in
order to perfect or continue perfected Lender’s security interest in the
Collateral. The appointment of Lender as Borrower’s attorney, and each and every
one of Lender’s rights and powers, being coupled with an interest, are
irrevocable so long as any Obligations remain unpaid or unperformed.

To protect or perfect any security interest granted to Lender hereunder, Lender
may, in its sole discretion, discharge any lien or encumbrance or bond the same,
pay any insurance, fees or charges, maintain guards, warehousemen or any
personnel to protect the Collateral, pay any services bureau or obtain any
records, and all costs for the same shall be due and payable to Lender on demand
or shall constitute a Loan under this Agreement and shall comprise one of the
Obligations.

3.             REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BORROWER.

In order to induce Lender to enter into this Agreement and to make Loans,
Borrower represents and warrants to Lender as follows, and Borrower covenants
that the following representations will continue to be true, and that Borrower
will at all times comply with all of the covenants, representations and
warranties set forth in this Article 3. Each warranty, representation and
agreement contained in this Agreement shall be automatically deemed repeated
with each Loan and/or advance and shall be true, accurate and correct at each
such time and shall be conclusively presumed to have been relied on by Lender
regardless of any investigation made or information possessed by Lender. The
warranties, representations and agreements set forth herein shall be cumulative
and in addition to any and all other warranties, representations and agreements
which Borrower shall give, or cause to be given, to Lender, either now or
hereafter.

3.1          Corporate Existence and Authority.  Borrower, if a corporation,
limited partnership, limited liability company or other business organization
formed under the laws of any governmental agency having jurisdiction over
Borrower, is and will continue to be, duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation. Borrower is the type of organization set forth on Schedule 1, and
Borrower’s current state of incorporation or other formation is as set forth on
Schedule 1.  Borrower is and will continue to be qualified and licensed to do
business in all jurisdictions in which any failure to do so would have a
material adverse effect on Borrower. The execution, delivery and performance by
Borrower of this Agreement and all other documents contemplated hereby (i) have
been duly and validly authorized, (ii) are enforceable against Borrower in
accordance with their terms (except as enforcement may be limited by equitable
principles and by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to creditors’ rights generally), (iii) do not violate Borrower’s
articles or certificate of incorporation, Borrower’s partnership agreement, or
Borrower’s by-laws, or Borrower’s operating agreement (as the case may be), or
any law or any material agreement or instrument which is binding upon Borrower
or its property, and (iv) do not constitute grounds for acceleration of any
material indebtedness or obligation under any material agreement or instrument
which is binding upon Borrower or its property.

3.2          Name; Trade Names and Styles.  The name of Borrower set forth in
the heading to this Agreement is its correct name as it appears in official
filings in the official filing in the state of its incorporation or other
formation. Listed on Schedule 1 are all prior names of Borrower and all of
Borrower’s present and prior trade names, and the organizational identification
number issued by Borrower’s state of incorporation or organization or a
statement that no such number has been issued. Borrower shall not change its
name or do business under any other name without the prior written consent of
Lender, which consent shall not be unreasonably withheld. Borrower has complied,
and will in the future comply, with all laws relating to the conduct of business
under a fictitious business name.

3.3          Place of Business; Location of Collateral.  The address set forth
in the heading to this Agreement is Borrower’s chief executive office. In
addition, Borrower has places of business and Collateral is located only at the
locations set forth on Schedule 1.  Borrower will give Lender at least 30 days
prior written notice before opening any additional place of business, changing
its chief executive office, or moving any of the Collateral to a location other
than Borrower’s Address or one of the locations set forth on Schedule 1.

3.4          No Reincorporation.  Borrower shall not reincorporate or reorganize
itself under the laws of any jurisdiction other than the jurisdiction in which
it is incorporated or organized as of the date hereof without the prior written
consent of Lender, which consent shall not be unreasonably withheld.

3.5          Title to Collateral; Permitted Liens.  Borrower is now, and will at
all times in the future be, the sole owner of all the Collateral, and has and at
all times will have good, marketable and indefeasible title to the Collateral. 
The Collateral now is and will remain free and clear of any and all liens,
charges, security interests, encumbrances and adverse claims, except for
Permitted Liens.  The Collateral is and shall, at all times, remain of good and
of merchantable quality, free from defects.  Lender now has, and will continue
to have, a first-priority perfected and enforceable security interest in all of
the Collateral, subject only to the Permitted Liens, and Borrower will at all
times defend Lender and the Collateral against all claims of others. None of the
Collateral now is or will be affixed to any real property in such a manner, or
with such intent, as to become a fixture. Borrower is not and will not become a
lessee under any real property lease pursuant to which the lessor may obtain any
rights in any of the Collateral and no such lease now prohibits, restrains,
impairs or will prohibit, restrain or impair Borrower’s right to remove any
Collateral from the leased premises.  Whenever any Collateral is located upon
premises in which any third party has an interest (whether as owner, mortgagee,
beneficiary under a deed of trust, lien or otherwise), Borrower shall, whenever
requested by Lender, use its best efforts to cause such third party to execute
and deliver to Lender, in form acceptable to Lender, such waivers and
subordinations as Lender shall specify, so as to ensure that Lender’s rights in
the Collateral are, and will continue to be, superior to the rights of any such
third party. Borrower will keep in full force and effect, and will comply with
all the terms of, any lease of real property where any of the Collateral now or
in the future may be located.

3.6          Maintenance of Collateral.  Borrower will maintain the Collateral
in good working condition, and Borrower will not use the Collateral for any
unlawful purpose. Borrower will immediately advise Lender in writing of any
material loss or damage to the Collateral.

3.7          Books and Records.  Borrower has maintained and will maintain at
Borrower’s Address complete and accurate books and records, comprising an
accounting system in accordance with generally accepted accounting principles.

 

2

--------------------------------------------------------------------------------


 

3.8          Financial Condition, Statements and Reports.  All financial
statements now or in the future delivered to Lender have been, and will be
prepared in conformity with generally accepted accounting principles and now and
in the future will completely and accurately reflect the financial condition of
Borrower, at the times and for the periods therein stated. Between the last date
covered by any such statement provided to Lender and the date hereof, there has
been no material adverse change in the financial condition or business of
Borrower. Borrower is now and will continue to be solvent.

3.9          Tax Returns and Payments; Pension Contributions.  Borrower has
timely filed, and will timely file, all tax returns and reports required by
foreign, federal, state and local law, and Borrower has timely paid, and will
timely pay, all foreign, federal, state and local taxes, assessments, deposits
and contributions now or in the future owed by Borrower. Borrower may, however,
defer payment of any contested taxes, provided that Borrower (i) in good faith
and with diligence contests Borrower’s obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted, (ii)
notifies Lender in writing of the commencement of, and any material development
in, the proceedings, and (iii) posts bonds or takes any other steps required to
keep the contested taxes from becoming a lien upon any of the Collateral.
Borrower is unaware of any claims or adjustments proposed for any of Borrower’s
prior tax years which could result in additional taxes becoming due and payable
by Borrower. If Borrower fails to pay any such assessment, tax, contribution, or
make such deposit, or furnish the required proof, Lender may, in Lender’s sole
and absolute discretion and without notice to Borrower: (a) make payment of the
same or any part thereof, or (b) set up such reserves against the Obligations,
or otherwise reduce the loans and advances for which Borrower is eligible under
this Agreement, as Lender deems necessary to satisfy the liability therefor, or
both. Borrower has paid, and shall continue to pay all amounts necessary to fund
all present and future pension, profit sharing and deferred compensation plans
in accordance with their terms, and Borrower has not and will not withdraw from
participation in, permit partial or complete termination of or permit the
occurrence of any other event with respect to, any such plan which could result
in any liability of Borrower, including any liability to the Pension Benefit
Guaranty Corporation or its successors or any other governmental agency.
Borrower shall, at all times, utilize the services of an outside payroll service
providing for the automatic deposit of all payroll taxes payable by Borrower.

3.10        Compliance with Law.  Borrower has complied, and will comply, in all
material respects, with all provisions of all foreign, federal, state and local
laws and regulations relating to Borrower, including those relating to
Borrower’s ownership of real or personal property, the conduct and licensing of
Borrower’s business, and all environmental matters.

3.11        Litigation.  Except as disclosed in Schedule 1, there is no claim,
suit, litigation, proceeding or investigation pending or, to best of Borrower’s
knowledge, threatened by or against or affecting Borrower, any shareholders,
partners, members, managers or principals of Borrower, or any guarantor of the
Obligations in any court or before any governmental agency (or any basis
therefor known to Borrower). Borrower will promptly inform Lender in writing of
any claim, proceeding, litigation or investigation in the future threatened or
instituted by or against Borrower involving any single claim or more in the
aggregate as shown on Schedule 1.

3.12        Use of Proceeds.  All proceeds of all Loans shall be used solely for
lawful business purposes. Borrower is not purchasing or carrying any “margin
stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve System) and no part of the proceeds of any Loan will be used to purchase
or carry any “margin stock” or to extend credit to others for the purpose of
purchasing or carrying any “margin stock”.

3.13        Intellectual Property.  Schedule 2 to this Agreement contains a
true, correct and complete list of all copyrights, patents, trademarks, and
licenses of the same owned or used by Borrower as of the date of this Agreement,
together with application or registration numbers, where applicable. Borrower
owns, or is licensed to use, all intellectual property necessary to conduct its
business as currently conducted. Borrower will maintain the patenting and
registration of all intellectual property with the United States Patent and
Trademark Office, the United States Copyright Office, or other appropriate
governmental authority and Borrower will promptly patent or register, as the
case may be, all new patents, copyrights and trademarks and notify Lender in
writing five Business Days prior to filing any such new patent or registration.

3.14        Deposit Accounts and Investment Property.  Schedule 3 to this
Agreement contains a true, correct and complete list of (a) all banks and other
financial institutions at which Borrower maintains any deposit accounts,
including any checking account, savings account, or certificate of deposit, and
(b) institutions at which Borrower maintains accounts holding investment
property owned by Borrower, including any certificated security, uncertificated
security, money market funds, bonds, mutual funds, and U.S. Treasury bills and
notes, and such Schedule 3 correctly identifies the name, address and telephone
number of each bank or other institution, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefore.

4.             RECEIVABLES.

4.1          Representations Relating to Receivables.  In order to induce Lender
to enter into this Agreement and to make Loans, Borrower represents and warrants
to Lender as follows, and Borrower covenants that the following representations
will continue to be true, and that Borrower will at all times comply with all of
the covenants, representations and warranties set forth in this Article 4. Each
warranty, representation and agreement contained in this Agreement shall be
automatically deemed repeated with each Loan and/or advance and shall be true,
accurate and correct at each such time and shall be conclusively presumed to
have been relied on by Lender regardless of any investigation made or
information possessed by Lender. The warranties, representations and agreements
set forth herein shall be cumulative and in addition to any and all other
warranties, representations and agreements which Borrower shall give, or cause
to be given, to Lender, either now or hereafter:

(a)           The information contained in each Schedule of Receivables is true
and correct;

(b)           Each Schedule of Receivables is signed by an authorized
representative of Borrower, and Lender shall have the right to rely on such
signature as an authorized signature of Borrower;

(c)           Borrower is the sole and absolute owner of each Receivable
described in each Schedule of Receivables and has the legal right to assign such
Receivable to Lender;

(d)           Each Account Debtor identified on each Schedule of Receivables is
liable for the amount set forth on such Schedule of Receivables and will not
object to the payment for, or the quality or the quantity of the goods or
services to which any Receivable described on such Schedule of Receivables
relates;

(e)           Borrower has not, as of the time Borrower includes such Receivable
on any Schedule of Receivables, filed or had filed against it a petition for
relief under the United States Bankruptcy Code;

(f)            Each Receivable is free and clear of any and all liens, security
interests and encumbrances of any kind, other than those in favor of Lender or
consented to in writing by Lender, and Borrower will not assign, transfer, or
grant any lien or security interest in any Receivables to any other party,
without Lender’s prior written consent;

(g)           Borrower has not sold, assigned, transferred, pledged or otherwise
conveyed any Receivables to any party, and Borrower shall not sell, assign,
transfer, pledge or otherwise convey any Collateral without Lender’s prior
consent, except for the sale of finished inventory in Borrower’s normal course
of business; and

(h)           Each Receivable submitted to Lender meets each of the eligibility
requirements in the definition of Eligible Receivable, except as disclosed in
writing to Lender at the time Borrower submits such Receivable to Lender.  Each
Receivable, including Eligible and non-Eligible Receivables, (i) is a bona fide
account, (ii) represents indebtedness owed to Borrower, and (iii) is in all
respects what it purports to be.  All statements made and all unpaid balances
and other information appearing in the invoices, agreements, proofs of rendition
of services and delivery of goods and other documentation relating to the
Receivables, and all confirmatory assignments, schedules, statements of account
and books and records with respect thereto, are true and correct and in all
respects what they purport to be.

4.2          Representations Relating to Documents and Legal Compliance. 
Borrower represents and warrants to Lender as follows:  All statements made and
all unpaid balances appearing in all invoices, instruments and other documents
evidencing the Receivables are and shall be true and correct and all such
invoices, instruments and other documents and all of Borrower’s books and
records are and shall be genuine and in all respects what they purport to be,
and all signatories and endorsers have the capacity to contract. All sales and
other transactions underlying or giving rise to each Receivable shall fully
comply with all applicable laws and governmental rules and regulations. All
signatures and endorsements on all documents, instruments, and agreements
relating to all Receivables are and shall be genuine, and all such documents,
instruments and agreements are and shall be legally enforceable in accordance
with their terms.

 

3

--------------------------------------------------------------------------------


 

4.3          Schedules and Documents relating to Receivables.  Borrower shall
deliver to Lender transaction reports and loan requests, schedules and
assignments of all Receivables, and schedules of collections, all on Lender’s
standard forms; provided, however, that Borrower’s failure to execute and
deliver the same shall not affect or limit Lender’s security interest and other
rights in all of Borrower’s Receivables, nor shall Lender’s failure to advance
or lend against a specific Receivable affect or limit Lender’s security interest
and other rights therein. Borrower shall deliver to Lender on each date funds
are requested from Lender, (i) a Schedule of Receivables describing all
Receivables of Borrower (each, a “Schedule of Receivables”), and (ii) by email
to Lender, a report of all sales for which Borrower has not received payment
from Account Debtors, including all sales that have occurred since the previous
report, including the invoice number for such sales and any other information
requested by Lender. Each Schedule of Receivables shall describe in detail all
Receivables, including, (a) the name of the Account Debtor of each such
Receivable, (b) the amount owed by the Account Debtor of each Receivable, and
(c) the date and number of the invoice evidencing each such Receivable. Each
Schedule of Receivables shall be signed by an authorized representative of
Borrower.  Notwithstanding the foregoing, Borrower shall deliver to Lender a
Schedule of Receivables and a Transaction Report no less frequently than weekly,
regardless of whether Borrower is requesting an Advance for such week.  If
Borrower desires that Advances be made on a given day, Lender must receive the
Schedule of Receivables with supporting documentation by 12:00 P.M. at least one
Business Day prior to any requested Advance. Furthermore, if Borrower requests
that an Advance be made on a date other than the next following Business Day,
Borrower shall deliver to Lender on the date immediately prior to the date for
which the Advance is requested, an updated Transaction Report. Together with
each Schedule of Receivables, or later if requested by Lender, Borrower shall
furnish Lender with copies (or, at Lender’s request, originals) of all
contracts, orders, invoices, and other similar documents, and all original
shipping instructions, delivery receipts, bills of lading, and other evidence of
delivery, for any goods the sale or disposition of which gave rise to such
Receivables, and Borrower warrants the genuineness of all of the foregoing.
Borrower shall also furnish to Lender an aged accounts receivable trial balance
in such form and at such intervals as Lender shall request. In addition,
Borrower shall deliver to Lender the originals of all instruments, chattel
paper, security agreements, guarantees and other documents and property
evidencing or securing any Receivables, immediately upon receipt thereof and in
the same form as received, with all necessary endorsements, all of which shall
be with recourse. Borrower shall also provide Lender with copies of all credit
memos within two days after the date issued.

4.4          Collection of Receivables; Lockbox.  Borrower shall instruct each
Account Debtor to make all payments owed to Borrower in Borrower’s name or
properly registered trade name directly to the following lockbox of Lender:
Dept. 33376, P.O. Box 39000, San Francisco, CA (the “Lockbox”). All Borrower’s
invoices shall bear the address of the Lockbox as the “Remit To” address, and
Borrower agrees that all remittances for payment of all Receivables and proceeds
of all other Collateral shall be made to the Lockbox or such other address
authorized in writing by Lender.  Such instructions shall not be changed without
Lender’s prior written consent. Payments on all Borrower’s Receivables and all
other proceeds of Collateral shall be made directly to the Lockbox, whether or
not Lender is providing financing for such Receivables. Borrower shall not take
or permit any action to change or revoke any “Remit To” address or notification
without Lender’s prior written consent and shall not request any Account Debtor
to pay any Receivable to Borrower.

4.5          Payment-In-Kind; Delivery to Lender. Notwithstanding the foregoing,
if Borrower receives any payments of any Receivables, Borrower shall immediately
notify Lender of such payments and hold all payments on, and proceeds of,
Receivables in trust for Lender, and Borrower shall immediately deliver all such
payments and proceeds to Lender in their original form, duly endorsed in blank,
to be applied to the Obligations in such order as Lender shall determine. 
Lender may, in its discretion, require that all proceeds of Collateral be
deposited by Borrower into the Lockbox or such other account as Lender may
specify if a Default or Event of Default occurs and is continuing.  Lender or
its designee may, at any time, notify Account Debtors that the Receivables have
been assigned to Lender, and to collect Receivables directly in Lender’s name.

4.6          Remittance of Other Collateral Proceeds.  All proceeds arising from
the disposition of any other Collateral shall be delivered, in kind, by Borrower
to Lender in the original form in which received by Borrower not later than the
following Business Day after receipt by Borrower, to be applied to the
Obligations in such order as Lender shall determine; provided that, if no
Default or Event of Default has occurred, Borrower shall not be obligated to
remit to Lender the proceeds of the sale of worn out or obsolete equipment
disposed of by Borrower in good faith in an arm’s length transaction, except as
shown on Schedule 1. Borrower agrees that it will not commingle proceeds of
Collateral with any of Borrower’s other funds or property, but will hold such
proceeds separate and apart from such other funds and property and in an express
trust for Lender. Nothing in this Section limits the restrictions on disposition
of Collateral set forth elsewhere in this Agreement.

4.7          Disputes.  Borrower shall notify Lender promptly of all disputes or
claims relating to Receivables. Borrower shall not forgive (completely or
partially), compromise or settle any Receivables for less than payment in full,
or agree to do any of the foregoing without the consent of Lender Without
limiting or prejudicing any other rights or remedies available to Lender under
this Agreement, Lender may, at any time after the occurrence of an Event of
Default, settle or adjust disputes or claims directly with Account Debtors for
amounts and upon terms which Lender considers advisable in its reasonable credit
judgment and, in all cases, Lender shall credit Borrower’s Loan Account with
only the net amounts received by Lender in payment of any Receivables.

4.8          Returns.  Provided no Event of Default has occurred and is
continuing, if any Account Debtor returns any Inventory to Borrower in the
ordinary course of its business, Borrower shall promptly determine the reason
for such return and promptly issue a credit memorandum to the Account Debtor in
the appropriate amount, and send a copy to Lender. In the event any attempted
return occurs after the occurrence of any Event of Default, Borrower shall (i)
hold the returned Inventory in trust for Lender, (ii) segregate all returned
Inventory from all of Borrower’s other property, (iii) conspicuously label the
returned Inventory as Lender’s property, and (iv) immediately notify Lender of
the return of any Inventory, specifying the reason for such return, the location
and condition of the returned Inventory, and on Lender’s request deliver such
returned Inventory to Lender.

4.9          Verification.  Lender may, from time to time, verify directly with
the respective Account Debtors the validity, amount and other matters relating
to the Receivables, by means of mail, telephone or otherwise, either in the name
of Borrower or Lender or such other name as Lender may choose. Lender may notify
any Account Debtor that the Receivables and other Collateral that includes a
monetary obligation have been assigned to Lender by Borrower and that payment
thereof is to be made directly to the Lockbox and Lender may demand, collect or
enforce payment of any Accounts or such other Collateral. Upon Lender’s request,
Borrower shall assist Lender in connection with any request, notification or
demand hereunder.

4.10        No Liability.  Lender shall not under any circumstances be
responsible or liable for any shortage or discrepancy in, damage to, or loss or
destruction of, any goods, the sale or other disposition of which gives rise to
a Receivable, or for any error, act, omission, or delay of any kind occurring in
the settlement, failure to settle, collection, or failure to collect any
Receivable, or for settling any Receivable in good faith for less than the full
amount thereof, nor shall Lender be deemed to be responsible for any of
Borrower’s obligations under any contract or agreement giving rise to a
Receivable. Nothing herein shall, however, relieve Lender from liability for its
own gross negligence or willful misconduct.

5.             ADDITIONAL DUTIES OF THE BORROWER.

5.1          Financial and Other Covenants.  Borrower shall at all times comply
with the financial and other covenants set forth in Schedule 1.

5.2          Insurance.  Borrower shall, at all times insure all of the tangible
personal property Collateral and carry such other business insurance, with
insurers reasonably acceptable to Lender, in such form and amounts as Lender may
reasonably require, and Borrower shall provide evidence of such insurance to
Lender, so that Lender is satisfied that such insurance is, at all times, in
full force and effect. All such insurance policies shall name Lender as the
additional loss payee, and shall contain a lenders loss payee endorsement in
form reasonably acceptable to Lender. At Lender’s option Borrower shall also
provide evidence of sufficient insurance coverage respecting worker’s
compensation liability, products liability claims and other liability claims and
naming Lender as an additional insured in connection therewith.  All such
insurance policies shall be in such form, substance, amounts and coverage
satisfactory to Lender and shall provide for thirty (30) days’ prior written
notice to Lender of cancellation or reduction of coverage.  Borrower shall
deliver to Lender, in kind, all payments or instruments representing proceeds of
insurance received by Borrower. Upon receipt of the proceeds of any such
insurance, Lender shall apply such proceeds in reduction of the Obligations as
Lender shall determine in its sole discretion, except that, provided no Default
or Event of Default has occurred and is continuing, Lender shall release to
Borrower insurance proceeds with respect to Equipment totaling less than
$25,000, which shall be utilized by Borrower for the replacement of the
Equipment with respect to which the insurance proceeds were paid. Lender may
require reasonable assurance that the insurance proceeds so released will be so
used. If Borrower fails to provide or pay for

 

4

--------------------------------------------------------------------------------


 

any insurance, Lender may, but is not obligated to, obtain the same at
Borrower’s expense and at Lender’s election the amount so advanced shall be due
and payable on demand or shall constitute a Loan under this Agreement and shall
comprise one of the Obligations.  Borrower shall promptly deliver to Lender
copies of all reports made to insurance companies.

5.3          Reports.  Borrower, at its expense, shall provide Lender with the
written reports set forth in Schedule 1, and such other written reports with
respect to Borrower (including budgets, sales projections, operating plans and
other financial documentation), as Lender shall from time to time reasonably
specify.

5.4          Access to Collateral, Books and Records.  At reasonable times, and
on one Business Day’s notice, Lender, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy Borrower’s books and
records. Lender may use such of Borrower’s personnel equipment, including
computer equipment, programs, printed output and computer readable media,
supplies and premises for the collection of accounts and realization on other
Collateral as Lender deems appropriate. Lender shall have the right to disclose
any such information to its auditors, regulatory agencies, and attorneys, and
pursuant to any subpoena or other legal process. The foregoing inspections and
audits shall be at Borrower’s expense as reflected on Schedule 1 and at Lender’s
election the amount so advanced shall be due and payable on demand or shall
constitute a Loan under this Agreement and shall comprise one of the
Obligations. Borrower will not enter into any agreement with any accounting
firm, service bureau or third party to store Borrower’s books or records at any
location other than Borrower’s Address, without first obtaining Lender’s written
consent, which may be conditioned upon such accounting firm, service bureau or
other third party agreeing to give Lender the same rights with respect to access
to books and records and related rights as Lender has under this Agreement.
Borrower waives the benefit of any accountant-client privilege or other
evidentiary privilege precluding or limiting the disclosure, divulgence or
delivery of any of its books and records (except that Borrower does not waive
any attorney-client privilege).

5.5          Negative Covenants.  Except as may be permitted in Schedule 1,
Borrower shall not, without Lender’s prior written consent, do any of the
following:  (i) merge or consolidate with or into another corporation or entity;
(ii) form or acquire and interest in any corporation or other entity; (iii)
acquire any assets, except in the ordinary course of business; (iv) enter into
any other transaction outside the ordinary course of business; (v) sell or
transfer any Collateral, except for the sale of finished Inventory in the
ordinary course of Borrower’s business, and except for the sale of obsolete or
unneeded Equipment in the ordinary course of business in an amount not to
exceed, in any year, the amount set forth on Schedule 1; (vi) store any
Inventory or other Collateral with any warehouseman or other third party; (vii)
sell any Inventory on a sale-or-return, guaranteed sale, consignment, or other
contingent basis; (viii) make any loans of any money or other assets; (ix) 
incur any debts, outside the ordinary course of business, which would have a
material, adverse effect on Borrower or on the prospect of repayment of the
Obligations; (x) guarantee or otherwise become liable with respect to the
obligations of another party or entity; (xi)  pay or declare any dividends on
Borrower’s stock (except for dividends payable solely in stock of Borrower);
(xii) redeem, retire, purchase or otherwise acquire, directly or indirectly, any
of Borrower’s stock; (xiii) make any change in Borrower’s capital structure 
which could have a material adverse effect on Borrower or on the prospect of
repayment of the Obligations; or (xiv) pay total compensation, including
salaries, fees, bonuses, commissions, and all other payments whether directly or
indirectly, in money or otherwise, to Borrower’s executives, officers and
directors (or any relative thereof) in an amount in excess of the amount set
forth on Schedule 1; or (xv) dissolve or elect to dissolve.

5.6          Litigation Cooperation.  Should any third-party suit or proceeding
be instituted by or against Lender with respect to any Collateral or in any
manner relating to Borrower, Borrower shall, without expense to Lender, make
available Borrower and its officers, employees and agents and Borrower’s books
and records, to the extent that Lender may deem them reasonably necessary in
order to prosecute or defend any such suit or proceeding.

5.7          Deposit Accounts.  Unless otherwise agreed to in writing by Lender,
Borrower shall maintain all of its deposit accounts with Lender.   If Lender
agrees that Borrower may maintain bank accounts with any entity other than
Lender, Borrower shall, on or before the date of this Agreement, enter into an
account control agreement with Lender and such other entity, in form and
substance satisfactory to Lender.

5.8          Letter of Credit Beneficiary.  If Borrower is or becomes the
beneficiary of a letter of credit, Borrower shall promptly, and in any event
within two (2) Business Days after becoming a beneficiary, notify Lender thereof
and enter into a tri-party agreement with Lender and the issuer and/or
confirmation bank with respect to letter-of-credit rights assigning such
letter-of-credit rights to Lender.

5.9          Electronic Chattel Paper.  Borrower shall take all steps necessary
to grant the Lender control of all electronic chattel paper in accordance with
the UCC and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.

5.10        Commercial Tort Claim.   Borrower shall promptly, and in any event
within two (2) Business Days after the same is acquired by it, notify Lender of
any commercial tort claim (as defined in the UCC) acquired by it and unless
otherwise consented by Lender, Borrower shall enter into a supplement to this
Agreement, granting to Lender a security interest in such commercial tort claim

5.11        Intellectual Property.  Borrower shall deliver to Lender on or
before the date of this Agreement separate collateral assignments of
intellectual property for recordation in the United States Patent and Trademark
Office, the United States Copyright Office, or other appropriate governmental
authority, as appropriate, with respect to the patents, trademarks copyrights
and licenses listed on Schedule 2.

5.12         urther Assurances.  Borrower agrees, at its expense, on request by
Lender, to execute all documents and take all actions, as Lender, may deem
reasonably necessary or useful in order to perfect and maintain Lender’s
perfected security interest in the Collateral, and in order to fully consummate
the transactions contemplated by this Agreement.

6.             TERM.

6.1          Maturity Date.  This Agreement shall continue in effect until the
maturity date set forth on Schedule 1 (the “Maturity Date”); provided that the
Maturity Date shall automatically be extended and this Agreement shall
automatically and continuously renew, for successive additional terms of one
year each, unless one party gives written notice to the other, not less than
sixty days prior to the next Maturity Date, that such party elects to terminate
this Agreement effective on the next Maturity Date. Notwithstanding the
foregoing, upon the occurrence of an Event of Default, Lender may terminate its
obligations under this Agreement without notice.

6.2          Early Termination by Borrower.   This Agreement may be terminated
prior to the Maturity Date by Borrower, effective three Business Days after
written notice of termination is given to Lender; provided, however, that
Borrower’s right to terminate this Agreement prior to the date set forth in
Section 6.1 shall be conditioned upon Borrower’s payment of  a termination fee
to Lender as set forth in Schedule 1 (the “Termination Fee”). The Termination
Fee stated for the final year of the contract shall be extended as the
Termination Fee during any automatic or continuous renewal period.  The
Termination Fee shall be due and payable concurrently with Borrower’s service of
written notice on Lender electing early termination and payment of the
Termination Fee shall be a condition precedent to the effectiveness of such
early termination.

6.3          Payment of Obligations.  On the Maturity Date or on any earlier
effective date of termination, Borrower shall pay and perform in full all
Obligations, whether evidenced by installment notes or otherwise, and whether or
not all or any part of such Obligations are otherwise then due and payable.
Without limiting the generality of the foregoing, if on the Maturity Date, or on
any earlier effective date of termination, there are any outstanding Letters of
Credit issued by Lender or issued by another institution based upon an
application, guarantee, indemnity or similar agreement on the part of Lender,
then on such date Borrower shall provide to Lender cash collateral in an amount
equal to the face amount of all such Letters of Credit plus all interest, fees
and cost due or to become due in connection therewith, to secure all of the
Obligations relating to said Letters of Credit, pursuant to Lender’s then
standard form cash pledge agreement. Notwithstanding any termination of this
Agreement, all of Lender’s security interests in all of the Collateral and all
of the terms and provisions of this Agreement shall continue in full force and
effect until all Obligations have been paid and performed in full; provided
that, without limiting the fact that Loans are subject to the discretion of
Lender, Lender may, in its sole discretion, refuse to make any further Loans
after termination. No termination shall in any way affect or impair any right or
remedy of Lender, nor shall any such termination relieve Borrower of any
Obligation to Lender, until all of the Obligations have been paid and performed
in full. Upon payment and performance in full of all the Obligations and
termination of this Agreement, Lender shall promptly deliver to Borrower
termination statements, requests for reconveyances and such other documents as
may be required to fully terminate Lender’s security interest.

 

5

--------------------------------------------------------------------------------


 

7.             EVENTS OF DEFAULT AND REMEDIES.

7.1          Events of Default.  The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement, and Borrower shall
give Lender immediate written notice thereof:  (a) Any warranty, representation,
statement, report or certificate made or delivered to Lender by Borrower or any
of Borrower’s officers, employees or agents, now or in the future, shall be
untrue or misleading in a material respect; or (b) Borrower shall fail to pay
when due any Loan or any interest thereon or any other monetary Obligation; or
(c) the total Loans and other Obligations outstanding at any time shall exceed
the Credit Limit; or (d) Borrower shall fail to comply with or shall breach any
of the financial covenants set forth in Schedule 1 or shall fail to perform any
other non-monetary Obligation which by its nature cannot be cured; or (e)
Borrower shall fail to perform any other non-monetary Obligation, which failure
is not cured within 5 Business Days after the date due; or (f) Any levy
assessment, attachment, seizure, lien or encumbrance (other than a Permitted
Lien) is made on all or any part of the Collateral which is not cured within 10
days after the occurrence of the same; or (g) any default or event of default
occurs under any obligation secured by a Permitted Lien, which is not cured
within any applicable cure period or waived in writing by the holder of the
Permitted Lien; or (h) Borrower breaches any material  contract or obligation,
which has or may reasonably be expected to have a material adverse effect on
Borrower’s business or financial condition; or (i) Dissolution, termination of
existence, insolvency or business failure of Borrower (if Borrower is a business
organization)  or appointment of a receiver, trustee or custodian, for all or
any part of the property of, assignment for the benefit of creditors by, or the
commencement of any proceeding by Borrower under any reorganization, bankruptcy,
insolvency, arrangement, readjustment of debt, dissolution or liquidation law or
statute of any jurisdiction, now or in the future in effect; or (j) Borrower (if
Borrower is an individual or sole proprietor) or one or more of the Borrowers
(if Borrower is comprised of a partnership or two or more individuals), any
shareholders, partners, members, managers or principals of Borrower, or any
guarantor of the Obligations dies, becomes incapacitated, becomes insolvent,
suffers a business failure, or ceases the active involvement in the conduct of
Borrower’s business, or is the subject of the appointment of a receiver, trustee
or custodian for all or any part of his/her/its property, enters into an
assignment for the benefit of creditors, or is the subject of the commencement
of any proceeding under any reorganization, bankruptcy, insolvency, arrangement,
adjustment, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction, now or in the future in effect; or (k) the commencement of any
proceeding against Borrower, any shareholders, partners, members, managers or
principals of Borrower, or any guarantor of any of the Obligations under any
reorganization, bankruptcy, insolvency, arrangement, readjustment  or debt,
dissolution or liquidation law or statute of any jurisdiction, now or in the
future in effect, which is not cured by the dismissal thereof within 30 days
after the date commenced; or (l) revocation or termination of, or limitation or
denial of liability upon, any guaranty of the Obligations or any attempt to do
any of the foregoing, or commencement of proceedings by any guarantor of any of
the Obligations under any bankruptcy or insolvency law; or (m) revocation or
termination of, or limitation or denial of liability upon, any pledge of any
certificate of deposit, securities or other property or asset of any kind
pledged by any third party to secure any or all of the Obligations, or any
attempt to do any of the foregoing, or commencement of proceedings by or against
any such third party under any bankruptcy or insolvency law; or (n) Borrower
makes any payment on account of any indebtedness or obligation which has been
subordinated to the Obligations other than as permitted in the applicable
subordination agreement, or if any Person who has subordinated such indebtedness
or obligations terminates or in any way limits such Person’s subordination
agreement; or (o) there shall be a change in the record or beneficial ownership
of the outstanding shares of stock, partnership interests, membership, or other
ownership of Borrower or any guarantor of the Obligations, without the prior
written consent of Lender; or (p) Borrower shall generally not pay its debts as
they become due, or Borrower shall conceal, remove or transfer any part of its
property which may be fraudulent under any bankruptcy, fraudulent conveyance or
similar law: or (q) there shall be a material adverse change in Borrower’s
business or financial condition; or (r) Lender acting in good faith and in a
commercially reasonable manner, deems itself insecure because of the occurrence
of an event prior to the effective date hereof of which Lender had no knowledge
on the effective date or because of the occurrence of an event on or subsequent
to the effective date; or (s) Lender ceases to conduct business the way that it
conducts business as of the date of this Agreement; or (t) The indictment of
Borrower, or any principal of Borrower, or any guarantor, under any criminal
statute, or commencement of criminal or civil proceedings against Borrower or
any guarantor, pursuant to which statute or proceedings the penalties or
remedies sought or available include forfeiture of any of the property of
Borrower or such guarantor.

7.2          Remedies.  Upon the occurrence of any Event of Default, and at any
time thereafter, Lender, at its option, and without notice or demand of any kind
(all of which are hereby expressly waived by Borrower), may do any one or more
of the following:  (a) Cease making Loans or otherwise extending credit to
Borrower under this Agreement or any other document or agreement; (b) Accelerate
and declare all or any part of the Obligations to be immediately due, payable,
and performable, notwithstanding any deferred or installment payments allowed by
any instrument evidencing or relating to any Obligation; (c) Take possession of
any or all of the Collateral wherever it may be found, and for that purpose
Borrower hereby authorized Lender without judicial process to enter onto any of
Borrower’s premises without interference to search for, take possession of,
keep, store, or remove any of the Collateral, and remain on the premises or
cause a custodian to remain on the premises in exclusive control thereof,
without charge for so long as Lender deems it reasonably necessary in order to
complete the enforcement of its rights under this Agreement or any other
agreement; provided, however, that should Lender seek to take possession of any
of the Collateral by Court process, Borrower hereby irrevocably waives: (i) any
bond and any surety or security relating thereto required by any statute, court
rule or otherwise as an incident to such possession; (ii) any demand for
possession prior to the commencement of any suit or action to recover possession
thereof; and (iii) any requirement that Lender retain possession of, and not
dispose of, any such Collateral until after trial or final judgment; (d) Require
Borrower to assemble any or all of the Collateral and make it available to
Lender at places designated by Lender which are reasonably convenient to Lender
and Borrower, and to remove the Collateral to such locations as Lender may deem
advisable; (e) Complete the processing, manufacturing or repair of any
Collateral prior to a disposition thereof and, for such purpose and for the
purpose of removal, Lender shall have the right to use Borrower’s premises,
vehicles, hoists, lifts, cranes, equipment and all other property without
charge; (f) Sell, lease, license or otherwise dispose of any of the Collateral,
in its condition at the time Lender obtains possession of it or after further
manufacturing, processing or repair, at one or more public and/or private sales,
in lots or in bulk, for cash, exchange or other property, or on credit, and to
adjourn any such sale from time to time without notice other than oral
announcement at the time scheduled for sale. Borrower agrees that, to the extent
notice of sale shall be required by law, at least ten days’ notice to Grantor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification.  Secured Party shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given.  Secured Party may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned; (g) Demand payment of, and collect any Receivables and General
Intangibles comprising Collateral and, in connection therewith, Borrower
irrevocably authorizes Lender to directly notify all Account Debtors that the
Receivables have been assigned to Lender and to collect Receivables directly in
Lender’s own name and to endorse or sign Borrower’ name on all collections,
receipts, instruments and other documents, to take possession of and open mail
addressed to Borrower and remove therefrom payments made with respect to any
item of the Collateral or proceeds thereof, and, in Lender’ sole  discretion, to
grant extensions of time to pay, compromise claims and settle Receivables and
the like for less than face value; (h) Offset against any sums in any of
Borrower’s general, special or other Deposit Accounts with Lender; and (i)
Demand and receive possession of any of Borrower’s federal and state income tax
returns and the books and records utilized in the preparation thereof or
referring thereto. All reasonable attorneys’ fees, expenses, costs, liabilities
and obligations incurred by Lender with respect to the foregoing shall be added
to and become part of the Obligations, shall be due on demand, and shall bear
interest at a rate equal to the highest interest rate applicable to any of the
Obligations. Without limiting any of Lender’s rights and remedies, from and
after the occurrence of any Default or Event of Default, and during the
continuation thereof, the Obligations shall bear interest, calculated daily on
the basis of a 360-day year for the actual days elapsed, at the per annum rate
set forth on Schedule 1, plus four (4%) per annum (the “Default Rate”).

7.3          Grant of License to Use Intellectual Property.  To enable Lender to
exercise rights and remedies under Section 7.2 hereof Borrower hereby grants to
Lender an irrevocable, non-exclusive license (exercisable without payment of
royalty or other compensation to Borrower) to use, license or sublicense any
patent, trademark, trade secret, or copyright now owned or hereafter acquired by
Borrower, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer and
automatic machinery software and programs used for the compilation or printout
thereof.

7.4          Power of Attorney.  Upon the occurrence of any Event of Default,
without limiting Lender’s other rights and remedies, Borrower grants to Lender
an irrevocable power of attorney coupled with an interest, authorizing and
permitting Lender (acting through any of its employees, attorneys or agents) at
any time, at its option, but without obligation, with or without notice to
Borrower, and at Borrower’s expense, to do any or all of the following, in
Borrower’s name or otherwise, but

 

6

--------------------------------------------------------------------------------


 

Lender agrees to exercise the following powers in a commercially reasonable
manner:  (a) Execute on behalf of Borrower any documents that Lender may, in its
sole discretion, deem advisable in order to perfect and maintain Lender’s
security interest in the Collateral, or in order to exercise a right of Borrower
or Lender, or in order to fully consummate all the transactions contemplated
under this Agreement, and all other present and future agreements; (b) Execute
on behalf of Borrower any document exercising, transferring or assigning any
option to purchase, sell or otherwise dispose of or to lease (as lessor or
lessee) any real or personal property which is part of Lender’s Collateral or in
which Lender has a interest; (c) Execute on behalf of Borrower, any invoices
relating to any Receivable, any draft against any Account Debtor and any notice
to any Account Debtor, any proof of claim in bankruptcy, any Notice of Lien,
claim of mechanic’s, materialman’s or other lien, or assignment or satisfaction
of mechanic’s, materialman’s or other lien; (d) Take control in any manner of
any cash or non-cash items of payment or proceeds of Collateral; endorse the
name of Borrower upon any instruments, or documents, evidence of payment or
Collateral that may come into Lender’s possession; (e) Endorse all checks and
other forms of remittances received by Lender; (f) Pay, contest or settle any
lien, charge, encumbrance, security interest and adverse claim in or to any of
the Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; (g) Grant extensions of time to pay, compromise
claims and settle Receivables and General Intangibles for less than face value
and execute all releases and other documents in connection therewith; (h) Pay
any sums required on account of Borrower’s taxes or to secure the release of any
liens therefor, or both; (i) Settle and adjust, and give releases of, any
insurance claim that relates to any of the Collateral and obtain payment
therefor; (j) Instruct any third party having custody or control of any books or
records belonging to, or relating to, Borrower to give Lender the same rights of
access and other rights with respect thereto as Lender has under this
Agreement;  (k) Take any action or pay any sum required of Borrower pursuant to
this Agreement and any other present or future agreements; and (l) take any
other actions that are authorized under Section 4.4. Any and all reasonable sums
paid and any and all reasonable costs, expenses, liabilities, obligations and
attorneys’ fees incurred by Lender with respect to the foregoing shall be added
to and become part of the Obligations, shall be payable on demand, and shall
bear interest at a rate equal to the highest interest rate applicable to any of
the Obligations. In no event shall Lender’s rights under the foregoing power of
attorney or any of Lender’s other rights under this Agreement be deemed to
indicate that Lender is in control of the business, management or properties of
Borrower.

7.5          Application of Proceeds.  All proceeds realized as the result of
any sale of the Collateral shall be applied by Lender first to the reasonable
costs, expenses, liabilities, obligations and attorneys’ fees incurred by Lender
in the exercise of its rights under this Agreement, second to the interest due
upon any of the Obligations, and third to the principal of the Obligations, in
such order as Lender shall determine in its sole discretion. Any surplus shall
be paid to Borrower or other persons legally entitled thereto; and Borrower
shall remain liable to Lender for any deficiency. If, Lender in its sole
discretion, directly or indirectly enters into a deferred payment or other
credit transaction with any purchaser at any sale of Collateral, Lender shall
have the option, exercisable at any time, in its sole discretion, of either
reducing the Obligations by the principal amount of purchase price or deferring
the reduction of the Obligations until the actual receipt by Lender of the cash
there from.

7.6          Remedies Cumulative.  In addition to the rights and remedies set
forth in this Agreement, Lender shall have all the other rights and remedies
accorded a secured party under the California Uniform Commercial Code and under
all other applicable laws, and under any other instrument or agreement now or in
the future entered into between Lender and Borrower, and all of such rights and
remedies are cumulative and none is exclusive. Exercise or partial exercise by
Lender of one or more of its rights or remedies shall not be deemed an election,
nor bar Lender from subsequent exercise or partial exercise of any other rights
or remedies. The failure or delay of Lender to exercise any rights or remedies
shall not operate as a waiver thereof, but all rights and remedies shall
continue in full force and effect until all of the Obligations have been fully
paid and performed.

8.             DEFINITIONS.  As used in this Agreement, the following terms have
the following meanings:

“Account” means any “account,” as such term is defined in the UCC, now owned or
hereafter acquired by Borrower or in which Borrower now holds or hereafter
acquires any interest and, in any event, shall include all accounts receivable,
book debts, rights to payment, and other forms of obligations now owned or
hereafter received or acquired by or belonging or owing to Borrower (including
under any trade name, style or division thereof), whether or not arising out of
goods or software sold or services rendered by Borrower or from any other
transaction (including any such obligation that may be characterized as an
account or contract right under the UCC), and all of Borrower’s rights in, to
and under all purchase orders or receipts now owned or hereafter acquired by it
for goods or services, and all of Borrower’s rights to any goods represented by
any of the foregoing (including unpaid seller’s rights of rescission, replevin,
reclamation and stoppage in transit and rights to returned, reclaimed or
repossessed goods), and all monies due or to become due to Borrower under all
purchase orders and contracts for the sale of goods or the performance of
services or both by Borrower or in connection with any other transaction
(whether or not yet earned by performance on the part of Borrower), now in
existence or hereafter occurring, including the right to receive the proceeds of
said purchase orders and contracts, and all collateral security and guarantees
of any kind given by any Person with respect to any of the foregoing.

“Account Debtor” shall have the meaning set forth in the UCC and shall include
any person liable on any Account or Receivable, including any guarantor of the
Account or Receivable and any issuer of a letter of credit or banker’s
acceptance.

“Affiliate” means, with respect to any Person, a relative, partner, shareholder,
director, officer, or employee of such Person, or any parent or subsidiary of
such Person, or any Person controlling, controlled by or under common control
with such Person.

“Borrower’s Address” shall have the meaning assigned to it in the preamble to
this Agreement.

“Business Day” means a day on which Lender is open for business.

“Cash” means all cash, money, currency, and liquid funds, wherever held, in
which Borrower now or hereafter acquires any right, title, or interest.

“Chattel Paper” means any “chattel paper,” as such term is defined in the UCC,
now owned or hereafter acquired by Borrower or in which Borrower now holds or
hereafter acquires any interest.

“Collateral” has the meaning set forth in Section 2.1 above.

“Credit Limit” has the meaning set forth in Schedule 1.

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

“Default Rate” has the meaning set forth in Section 7.2 above

“Deposit Accounts”  means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit now owned or hereafter acquired by Borrower or in which Borrower now
holds or hereafter acquires any interest.

“Documents” means any “documents,” as such term is defined in the UCC, now owned
or hereafter acquired by Borrower or in which Borrower now holds or hereafter
acquires any interest.

“Event of Default” means any of the events set forth in Section 7.1 of this
Agreement.

“Eligible Inventory” means Inventory, which Lender, in its sole judgment, deems
eligible for borrowing, based on such considerations as Lender may from time to
time deem appropriate. Without limiting the fact that the determination of which
Inventory is eligible for borrowing is a matter of Lender’s discretion,
Inventory which does not meet the following requirements will not be deemed to
be Eligible Inventory: Inventory which (i) consists of finished goods, in good,
new and salable condition which is not perishable, not obsolete or
unmerchantable, and is not comprised of raw materials, work in process,
packaging materials or supplies; (ii) meets all applicable governmental
standards; (iii) has been manufactured in compliance with the Fair Labor
Standards Act; (iv) conforms in all respects to the warranties and
representations set forth in this Agreement: (v) is at all times subject to
Lender’s duly perfected, first priority security interest; and (vi) is situated
at one of the locations set forth on Schedule 1. Notwithstanding the foregoing,
Lender shall have the right, from time to time and in its sole and absolute
discretion, to waive one or more of the foregoing requirements without creating
any express or implied obligation to accept non-conforming Inventory as Eligible
Inventory in the future.

“Eligible Receivables” means Receivables arising in the ordinary course of
Borrower’s business from the sale of goods or rendition of services, which
Lender, in its sole judgment, shall deem eligible for borrowing, based on such
considerations as Lender may from time to time deem appropriate. Without
limiting the fact that the determination of which Receivables are eligible for
borrowing is a matter of Lender’s discretion, the following (the “Minimum
Eligibility  Requirements”) are the minimum requirements for a Receivable to be
an Eligible Receivable:  (i) the Receivable must not be outstanding for more
than 90 days from its invoice date, (ii) the Receivable must not represent
progress billings, or be due under a fulfillment or requirements contract with
the Account Debtor, (iii) the

 

7

--------------------------------------------------------------------------------


 

Receivable must not be subject to any contingencies (including Receivables 
arising from sales on consignment, guaranteed sale or other terms pursuant to
which payment by the Account Debtor may be conditional), (iv) the Receivable
must not be owing from an Account Debtor with whom the Borrower has any dispute
(whether or not relating to the particular Receivable), (v) the Receivable must
not be owing from an Affiliate of Borrower, (vi) the Receivable must not be
owing from an Account Debtor which is subject to any insolvency or bankruptcy
proceeding, or whose financial condition is not acceptable to Lender, or which,
fails or goes out of a material portion of its business, (vii) (viii) the
Receivable must not be owing from an Account Debtor located outside the United
States or Canada (unless pre-approved by Lender in its discretion in writing, or
backed by a letter of credit satisfactory to Lender, or FICA insured
satisfactory to Lender), (ix) the Receivable must not be owing from an Account
Debtor to whom Borrower is or may be liable for goods purchased from such
Account Debtor or otherwise. Lender may, from time to time, in its discretion,
revise the Minimum Eligibility requirements, upon written notice to the
Borrower. Notwithstanding the foregoing, Lender shall have the right, from time
to time and in its sole and absolute discretion, to waive one or more of the
foregoing requirements without creating any express or implied obligation to
accept Receivables not satisfying the Minimum Eligibility Requirements as
Eligible Receivables in the future.

“Equipment” means any “equipment,” as such term is defined in the UCC, and, in
any event, shall include, all of Borrower’s present and hereafter acquired
machinery, molds, machine tools, motors, furniture, equipment, furnishings, 
trade fixtures, motor vehicles, tools, parts, dyes, jigs, goods and other
tangible personal property (other than Inventory) of every kind and description
used in Borrower’s operations or owned by Borrower and any interest in any of
the foregoing, and all  additions, upgrades, substitutions, and replacements of
the foregoing, together with all attachments, components, parts, accessions, and
accessories installed thereon or affixed thereto, now owned or hereafter
acquired by Borrower or in which Borrower now holds or hereafter acquires any
interest.

“Event of Default” shall have the meaning assigned to it in Section 7.1.

“Fixtures” means any “fixtures,” as such term is defined in the UCC, together
with all right, title and interest of Borrower in and to all extensions,
improvements, betterments, accessions, renewals, substitutes, and replacements
of, and all additions and appurtenances to any of the foregoing property, and
all conversions of the security constituted thereby, immediately upon any
acquisition or release thereof or any such conversion, as the case may be, now
owned or hereafter acquired by Borrower or in which Borrower now holds or
hereafter acquires any interest.

“General Intangibles”  means any “general intangibles,” as such term is defined
in the UCC, and, in any event, shall include all right, title and interest which
Borrower may now or hereafter have in or under any rights to payment, payment
intangibles, software, proprietary or confidential information, business records
and materials, customer lists, interests in partnerships, joint ventures,
business associations, corporations, and limited liability companies, permits,
rights to receive tax refunds and other payments, all choses in action, causes
of action, inventions, designs, drawings, blueprints, patents, patent
applications, trademarks and the goodwill of the business associated therewith,
names, trade names, trade secrets, goodwill, copyrights, registrations,
licenses, franchises,  security and other deposits, rights in all litigation
presently or hereafter pending for any cause or claim (whether in contract, tort
or otherwise), and all judgments now or hereafter arising therefrom, all claims
of Borrower against Lender, rights to purchase or sell real or personal
property, rights as a licensor or licensee of any kind, royalties, telephone
numbers, proprietary information, purchase orders, all insurance policies
(including life insurance, key man insurance, credit insurance, liability
insurance, property insurance and other insurance) and claims in or under
insurance policies (including unearned premiums and retrospective premium
adjustments), rights to receive tax refunds and claims, computer programs,
discs, tapes and tape files, claims under guaranties, security interests or
other security held by or granted to Borrower, all rights to indemnification and
all other intangible property of every kind and nature, other than Receivables.

“Instruments” means any “instruments,” as such term is defined in the UCC, now
owned or hereafter acquired by Borrower or in which Borrower now holds or
hereafter acquires any interest.

“Inventory” means any “inventory,” as such term is defined in the UCC, now owned
or hereafter acquired by Borrower or in which Borrower now holds or hereafter
acquires any interest, and, in any event, shall include all right, title and
interest which Borrower may now or hereafter have in all goods, merchandise or
other personal property, wherever located, to be furnished under any contract of
service or held for sale or lease (including without limitation all raw
materials, work in process, finished goods and goods in transit), and all
materials and supplies of every kind, nature and description which are or might
be used or consumed in Borrower’s business or used in connection with the
manufacture, packing, shipping, advertising, selling or finishing of such goods,
merchandise or other personal property, and all warehouse receipts, documents or
title and other documents representing any of the foregoing.

“Investment Property” means any “investment property,” as such term is defined
in the UCC, and includes any certificated security, uncertificated security,
money market funds, bonds, mutual funds, and U.S. Treasury bills or notes, now
owned or hereafter acquired by Borrower or in which Borrower now holds or
hereafter acquires any interest.

“Lender” shall have the meaning assigned to it in the preamble to this Agreement
and shall include all successors and assigns of Pacific Business Funding.

“Letter of Credit Rights” means any “letter of credit rights,” as such term is
defined in the UCC, now owned or hereafter acquired by Borrower or in which
Borrower now holds or hereafter acquires any interest, including any right to
payment or performance under any letter of credit.

“Letter of Credit Obligations”  mean all outstanding obligations incurred by
Lender at the request of Borrower, whether direct or indirect, contingent or
otherwise, due or not due, in connection with the issuance of a reimbursement
agreement or guaranty by Lender with respect to any Letter of Credit.  The
amount of such Letter of Credit Obligations shall equal the maximum amount that
may be payable by  Lender thereupon or pursuant thereto.

“Letters of Credit” shall have the meaning assigned to it in Section 1.5.

“Loans” shall have the meaning assigned to it in Section 1.1.

“Lockbox” shall have the meaning assigned to it in Section 4.4.

“Maturity Date” has the meaning set forth in Schedule 1.

“Minimum Monthly Interest” has the meaning set forth in Section 1.2 above.

“Obligations” means all present and future Loans, advances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrower to Lender, whether evidenced by this Agreement or any note or other
instrument or document whether arising from an extension of credit, opening of a
letter or credit, banker’s acceptance, loan, guaranty, indemnification, or
otherwise, whether direct or indirect (including those acquired by assignment
and any participation by Lender in Borrower’s debts owing to others), absolute
or contingent, due or to become due, including all interest, charges, expenses,
fees, attorney’s fees, expert witness fees, audit fees, letter or credit fees,
collateral monitoring fees, closing fees, facility fees, termination fees,
minimum interest charges and any other sums chargeable to Borrower under this
Agreement or under any other present or future instrument or agreement between
Borrower and Lender.

“Permitted Liens” means the following:  (i) purchase money security interests in
specific items of Equipment to secure the purchase price for such specific items
and not any other Equipment; (ii) leases of specific items of Equipment; (iii)
liens for taxes not yet payable; (iv) additional security interests and liens
consented to in writing by Lender, which consent Lender may withhold in its sole
and absolute discretion; (v) liens incurred in connection with the extension,
renewal or refinancing of the indebtedness secured by liens of the type
described above in clauses (i) or (ii) above, provided that any extension,
renewal or replacement lien is limited to the property encumbered by the
existing lien and the principal amount of the indebtedness being extended,
renewed or refinanced does not increase; (vi) Liens in favor of customs and
revenue authorities which secure payment of customs duties in connection with
the importation of goods. Without creating any expressed or implied duty on
Lender’s part to grant its approval to any other liens on the Collateral, Lender
will have the right to require, as a condition to its consent under subparagraph
(iv) above, that the holder of the additional security interest or lien sign an
intercreditor agreement on Lender’s then standard form, acknowledge that the
security interest is subordinate to the security interest in favor of Lender,
and agree not to take any action to enforce its subordinate security interest so
long as any Obligations remain

 

8

--------------------------------------------------------------------------------


 

outstanding, and that Borrower agrees that any uncured default in any obligation
secured by the subordinate security interest shall also constitute an Event of
Default under this Agreement. A full, true and complete list of the Permitted
Liens existing on the Collateral as of the date of this Agreement and of the
secured parties/equipment lessors under such Permitted Liens is set forth in 
Schedule 1.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, government, or any
agency or political division thereof, or any other entity.

“Proceeds” means “proceeds,” as such term is defined in the UCC and, in any
event, shall include (a) any and all Accounts, Chattel Paper, Instruments, Cash,
proceeds of letters of credit, Letter of Credit Rights, Supporting Obligations,
or other proceeds payable to Borrower from time to time in respect of the
Collateral, (b) any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to Borrower from time to time with respect to any of the
Collateral, (c) any and all payments (in any form whatsoever) made or due and
payable to Borrower from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any governmental authority (or any Person acting under color of
governmental authority), (d) the proceeds, damages, or recovery based on any
claim of Borrower against third parties (i) for past, present or future
infringement of any copyright, copyright license, patent or patent license or
(ii) for past, present or future infringement or dilution of any trademark or
trademark license or for injury to the goodwill associated with any trademark,
trademark registration or trademark licensed under any trademark License, and
(e) any and all other amounts from time to time paid or payable under or in
connection with any of the Collateral.

“Receivables” “Receivables” means (i) all of Borrower’s Accounts, Instruments,
Documents, Chattel Paper, Supporting Obligations, letters of credit, proceeds of
any letter of credit, and Letter of Credit Rights, and (ii) all customer lists,
software, and business records related thereto.

“Schedule of Receivables” shall have the meaning assigned to it in Section 4.3.

“Schedules” shall have the meaning assigned to it in the preamble to this
Agreement.

“Supporting Obligations” means any “supporting obligations,” as such term is
defined in the UCC, now owned or hereafter acquired by Borrower or in which
Borrower now holds or hereafter acquires any interest.

“Termination Fee” has the meaning assigned to it in Schedule 1.

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.  Unless otherwise defined herein or in
the other Loan Documents, terms that are defined in the UCC and used herein or
in the other Loan Documents shall, unless the context indicates otherwise, have
the meanings given to them in the UCC.

Other Terms All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with
generally accepted accounting principles, consistently applied.

9.             GENERAL PROVISIONS.

9.1  Interest Computation. In computing interest on the Obligations, all checks,
wire transfers and other items of payment received by Lender (including proceeds
of Receivables and payment of the Obligations if full) shall be deemed applied
by Lender on account of the Obligations three Business Days after receipt by
Lender of immediately available funds, and, for purposes of the foregoing, any
such funds received after 12:00 PM, California time, on any day shall be deemed
received on the next Business Day. Lender shall not, however, be required to
credit Borrower’s account for the amount of any item of payment which is
unsatisfactory to Lender in its sole discretion, and Lender may charge
Borrower’s loan account for the amount of any item of payment which is returned
to Lender unpaid. If Lender is required to return or refund any payment received
either from Borrower or any Account Debtor (including any return required under
the United States Bankruptcy Code, any similar state law debtor-creditor
legislation, or any successor statute), such payment shall be treated the same
as if it were never received and interest shall continue to accrue from and
after the date that such payment was originally credited by Lender.

9.2          Application of Payments.   All payments with respect to the
Obligations may be applied, and in Lender’s sole discretion reversed and
re-applied, to the Obligations, in such order and manner as Lender shall
determine in its sole discretion.

9.3          Charges to Accounts.  Lender may, in its discretion, require that
Borrower pay monetary Obligations in cash to Lender, or charge them to
Borrower’s Loan account, in which event they will bear interest at the same rate
applicable to the Loans. Lender may also, in its discretion, charge any monetary
Obligations to Borrower’s Deposit Accounts maintained with Lender.

9.5          Notices.  All notices to be given under this Agreement shall be in
writing and shall be given either personally or by reputable private delivery
service or by regular first-class mail, or certified mail return receipt
requested, addressed to Lender or Borrower at the addresses shown in the heading
to this Agreement, or at any other address designated in writing by one party to
the other party. Notices to Lender shall be directed to the Division President
or the Division Credit Manager.  All notices shall be deemed to have been given
upon delivery in the case of notices personally delivered, or at the expiration
of one Business Day following delivery to the private delivery service, or two
Business Days following the deposit thereof in the United States mail, with
postage prepaid.

9.6          Severability.  Should any provision of this Agreement be held by
any court of competent jurisdiction to be void or unenforceable, such defect
shall not affect the remainder of this Agreement, which shall continue in full
force and effect.

9.7          Integration.   This Agreement and such other written agreements,
documents and instruments as may be executed in connection herewith are the
final, entire and complete agreement between Borrower and Lender and supersede
all prior and contemporaneous negotiations and oral representations and
agreements, all of which are merged and integrated in this Agreement. There are
no oral understandings, representations or agreements between the parties which
are not set forth in this Agreement or in other written agreements signed by the
parties in connection herewith.

9.8          Waivers.  The failure of Lender at any time or times to require
Borrower to strictly comply with any of the provisions of this Agreement or any
other present or future agreement between Borrower and Lender shall not waive or
diminish any right of Lender later to demand and receive strict compliance
therewith. Any waiver of any default shall not waive or affect any other
default, whether prior or subsequent, and whether or not similar. None of the
provisions of this Agreement or any other agreement now or in the future
executed by Borrower and delivered to Lender shall be deemed to have been waived
by any act or knowledge of Lender or its agents or employees, but only by a
specific written waiver signed by an authorized officer of Lender and delivered
to Borrower. Borrower waives demand, protest, notice of protest and notice of
default or dishonor, notice of payment and nonpayment, release, compromise,
settlement, extension or renewal of any commercial paper, instrument, account,
General Intangible, document or guaranty at any time held by Lender on which
Borrower is or may in any way be liable, and notice of any action taken by
Lender, unless expressly required by this Agreement.

9.9          No Liability for Ordinary Negligence.  Neither Lender, nor any of
its directors, officers, employees, agents, attorneys or any other Person
affiliated with or representing Lender shall be liable for any claims, demands,
losses or damages, of any kind whatsoever, made, claimed, incurred or suffered
by Borrower or any other party through the ordinary negligence of Lender, or any
of its directors, officers, employees, agents, attorneys or any other Person
affiliated with or representing Lender but nothing herein shall relieve Lender
from liability for its own gross negligence or willful misconduct.

 

9

--------------------------------------------------------------------------------


 

9.10        Amendment.  The terms and provisions of this Agreement may not be
waived or amended, except in a writing executed by Borrower and a duly
authorized officer of Lender.

9.11        Time of Essence.  Time is of the essence in the performance by
Borrower of each and every obligation under this Agreement.

9.12        Attorneys’ Fees, Costs and Other Expenses.  Borrower shall reimburse
Lender for all reasonable attorneys’ fees and all filing, recording, search,
title insurance, appraisal, audit and other reasonable costs incurred by Lender,
pursuant to, or in connection with, or relating to this Agreement (whether or
not a lawsuit is filed), including any reasonable attorneys’ fees and costs
Lender incurs in order to do the following: prepare and negotiate this Agreement
and amendments, modifications or supplements to this Agreement, and the
documents relating to this Agreement; obtain legal advice in connection with
this Agreement or Borrower; enforce, or seek to enforce, any of its rights;
prosecute actions against, or defend actions by, Account Debtors; commence,
intervene in, or defend any action or proceeding including the initiation or
defense of any claim, including any third party claim;  represent Lender in
connection with any bankruptcy case or insolvency proceeding involving Borrower,
any guarantor, any Receivable, any other Collateral or any Account Debtor;
examine, audit, copy and inspect any of the Collateral or any of Borrower’s
books and records; protect, obtain possession of, lease, dispose of, or
otherwise enforce Lender’s security interest in, the Collateral; and otherwise
represent Lender in any litigation relating to Borrower, any shareholders,
partners, members, managers or principals of Borrower, or any guarantor of the
Obligations.  All attorneys’ fees and costs to which Lender may be entitled
pursuant to this Section shall immediately become part of Borrower’s
Obligations, shall be due on demand, and shall bear interest at a rate equal to
the highest interest rate applicable to any of the Obligations.

9.13        Benefit of Agreement.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the respective successors, assigns,
heirs, beneficiaries and representatives of Borrower and Lender; provided,
however, that Borrower may not assign or transfer any of its rights under this
Agreement without the prior written consent of Lender, and any prohibited
assignment shall be void.  No consent by Lender to any assignment shall release
Borrower from its liability for the Obligations.

9.14        Joint and Several Liability.  If Borrower consists of more than one
Person, their liability shall be joint and several, and the compromise of any
claim with, or the release of, any Borrower shall not constitute a compromise
with, or a release of, any other Borrower.

9.15        Limitations of Actions.  Any claim or cause of action by Borrower
against Lender, its directors, officers, employees, agents, accountants or
attorneys, based upon, arising from, or relating to this Loan Agreement, or any
other present or future document or agreement, or any other transaction
contemplated hereby or thereby or relating hereto or thereto, or any other
matter, cause or thing whatsoever, occurred, done, omitted or suffered to be
done by Lender, its directors, officers, employees, agents, accountants or
attorneys, shall be barred unless asserted by Borrower by the commencement of an
action or proceeding in a court of competent jurisdiction by the filing of a
complaint within one year after the first act, occurrence or omission upon which
such claim or cause or action, or any part thereof, is based, and the service of
a summons and complaint on an officer of Lender, or on any other person
authorized to accept service on behalf of Lender, within thirty (30) days
thereafter. Borrower agrees that such one-year period is a reasonable and
sufficient time for Borrower to investigate and act upon any such claim or cause
of action. The one-year period provided herein shall not be waived, tolled, or
extended except by the written consent of Lender in its sole discretion. This
provision shall survive any termination of this Loan Agreement or any other
present or future agreement.

9.16        Paragraph Headings; Construction.  Paragraph headings are only used
in this Agreement for convenience. Borrower and Lender acknowledge that the
headings may not describe completely the subject matter of the applicable
paragraph, and the headings shall not be used in any manner to construe, limit,
define or interpret any term or provision of this Agreement. The term
“including”, whenever used in this Agreement, shall mean “including (but not
limited to)”.  This Agreement has been fully reviewed and negotiated between the
parties and no uncertainty or ambiguity in any term or provision of this
Agreement shall be construed strictly against Lender or Borrower under any rule
of construction or otherwise.

9.17        Governing Law; Jurisdiction; Venue.  This Agreement and all acts and
transactions hereunder and all rights and obligations of Lender and Borrower
shall be governed by the laws of the State of California. As a material part of
the consideration to Lender to enter into this Agreement, Borrower (i) agrees
that all actions and proceedings relating directly or indirectly to this
Agreement shall, at Lender’s option, be litigated in courts located within
California, and that the exclusive venue therefor shall be Santa Clara County;
(ii) consents to the jurisdiction and venue of any such court and consents to
service of process in any such action or proceeding by personal delivery or any
other method permitted by law; and (iii) waives any and all rights Borrower may
have to object to the jurisdiction of any such court, or to transfer or change
the venue of any such action or proceeding.

9.18        Mutual Waiver of Jury Trial.  BORROWER AND LENDER EACH HEREBY WAIVE
THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT
OF, OR IN ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE
INSTRUMENT OR AGREEMENT BETWEEN LENDER AND BORROWER, OR ANY CONDUCT, ACTS OR
OMISSIONS OF LENDER OR BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH LENDER OR BORROWER, IN
ALL OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.


 

Borrower:

 

 

Lender:

Pacific Business Funding, a division of Cupertino National Bank

 

By:

 

 

 

 

 

Print Name:

 

 

 

By:

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Print Name:

 

 

 

 

 

10

--------------------------------------------------------------------------------

 


 



[j3455ex10d53image003.gif]

 



 

 

 

 

 

 


SCHEDULE 1 TO

 

LOAN AND SECURITY AGREEMENT

 

Borrower Name:

VERSANT CORPORATION

 

Date: April 18, 2002

 

 

 

 

Borrow Address:

6539 Dumbarton Circle, Fremont, CA 94555

 

 

 

This Schedule forms an integral part of the Loan and Security Agreement between
Lender and the above Borrower of even date.  All references in this Schedule 1
to Sections shall be references to Sections of the Loan and Security Agreement
unless otherwise indicated.  All defined terms used in this Schedule 1 shall
have the definitions assigned to such terms in the Loan and Security Agreement
unless otherwise indicated.

 

1.             CREDIT LIMIT.  (Section 1.1):  The "Credit Limit" shall be an
amount not to exceed the lesser of a total of $5,000,000.00 ("Maximum Credit
Amount") at any one time outstanding, or the sum of 80% of the amount of
Borrower's Eligible Receivables.

 

2.             INTEREST.  (Section 1.2):  Interest Rate:  A rate equal to the
"Prime Rate" in effect from time to time, plus 4.00% per annum.  Interest shall
be calculated on the basis of a 360-day year for the actual number of days
elapsed.  "Prime Rate" means the variable per annum rate of interest publicly
listed by the Western Edition of the Wall Street Journal as the prime rate of
interest.  In the event the prime rate listed by the Wall Street Journal is a
range, the highest rate in the range shall be the "prime Rate".  The interest
rate applicable to the Obligations shall change on each date there is a change
in the Prime Rate.

 

Minimum Monthly Interest  (Section 1.2):  $N/A per month, payable monthly.

 

3.             FEES.  (Section 1.4):

Commitment Fee:

$50,000.00, payable concurrently herewith, (Any Due Dilligence Fee previously
paid by the Borrower in connection with this loan shall be credited against this
Fee.)

Collateral Monitoring Fee:

$N/A per month, payable monthly in arrears (prorated for any partial month at
the beginning of this Agreement and for the month in which all Obligations are
paid in full).

Transaction Charge:

$.05 per invoice entered. (invoice volume and verification process)
$.05 per payment posted. (payment processing)

Audit Fees:   (Section 5.1)

$500.00 per person, per day, (or such higher amount as shall represent Lender's
then current standard charge for the same) plus reasonable out of pocket
expenses shall be charged.  Lender will conduct one audit per year, unless a
Default or Event of Default has occurred, or Lender has reason to believe that a
Default or Event of Default has occurred, in which event the number of audits
will be in Lender's sole discretion.

 

4.             MATURITY DATE.  (Section 6.1):  One years from the execution date
of the Loan and Security Agreement, subject to automatic renewal as provided in
Section 6.1, and early termination as provided in Section 6.2.

 

5.             EARLY TERMINATION FEE.  (Section 6.2): 

                N/A

 

6.

COMMERCIAL TORT CLAIMS.  (Section 2.1):  Describe and identify by case number
all commercial tort claims:

 

 

 

7.             FINANCIAL COVENANTS.  (Section 5.1):  Borrower shall comply with
all of the following covenants.  Compliance shall be determined as of the end of
each month, except as otherwise specifically provided below:
There are no financial covenants.

 

8.

 

Definitions:  For purposes of the foregoing financial covenants, the following
terms shall have the following meanings:

"Current assets", "current liabilities" and "liabilities" shall have the
meanings ascribed to them by generally accepted accounting priniciples.

"Tangible New Worth" shall mean the excess of total assets over total
liabilities, determined in accordance with generally accepted accounting
principles, with the following adjustments:

(A)          there shall be excluded from assets: (i) notes, accounts receivable
and other obligations owing to the Borrower from its officers or other
Affiliates, and (ii) all assets which would be classified as intangble assets
under generally accepted accounting principles, including without limitation
goodwill, licenses, patents, trademarks, trade names, copyrights, capitalized
software and orgizational costs, licenses and franchises.

(B)           there shall be excluded from liabilities: all indebtedness which
is subordinated to the Obligations under a subordination agreement in form
specified by Lender or by language in the instrument evidencing the indebtedness
which is acceptable to Lender in its discretion.

"Net Profit after Taxes" shall mean the net profits as determined in accordance
with generally accepted accounting principles.

 

9.

REPORTING.  (Section 5.3):  Borrower shall provide Lender with the following:

 

1.

 

 

2.

Monthly Receivable agings, aged by invoice date, within twenty days after the
end of each month.  The data may be transmitted electronically by email in the
Lender's standard formats.

 

3.

Monthly accounts payable agings, aged by invoice date, and outstanding or held
check registers within twenty days after the end of each month.  The data may be
transmitted electronically by email in the Lender's standard formats.

 

4.

Monthly reconciliations of Receivable agings (aged by invoice date), transaction
reports, and general ledger, within twenty days after the end of each month.

 

5.

Monthly unaudited financial statements, as soon as available, and in any event
within thirty days after the end of each month.

 

11

--------------------------------------------------------------------------------


 

6.             Monthly Compliance Certificates, within thirty days after the end
of each month, in such form as Lender shall reasonably specify, signed by the
Chief Financial Officer of Borrower, certifying that as of the end of such month
Borrower was in full compliance with all of the terms and conditions of this
Agreement, and setting forth calculations showing compliance with the financial
covenants set forth in this Agreement and such other information as Lender shall
reasonably request.

7.             Annual operating budgets (including income statements, balance
sheets and cash flow statements, by month) for the upcoming fiscal year of
Borrower within thirty days prior to the end of each fiscal year of Borrower.

8.             Annual financial statements, as soon as available, and in any
event within 120 days following the end of Borrower's fiscal year, certified by
independent certified public accountants acceptable to Lender.

9.             Quarterly prepared balance sheets and income statement within 30
days following the end of each of Borrower's quarter certified by independent
certified public accountants acceptable to Lender.

 

10.          COMPENSATION.  (Section 5.5):  Without Lender's prior written
consent, Borrower shall not pay total compensation, including salaries,
withdrawals, fees, bonuses, commissions, drawing accounts and other payments,
whether directly or indirectly, in money or otherwise, during any fiscal year to
all of Borrower's executives, officers and directors (or any relative thereof)
as a group in excess of n/a% of the total amount thereof in the prior fiscal
year.

 

11.          LITIGATION.  (Section 3.11):  Describe all Litigation:

 

 

Borrower will promptly inform Lender in writing of any claim, proceeding,
litigation or investigation in the future threatened or instituted by or against
Borrower involving any single claim of
$                                                                 or more,
involving $                                                                  or
more in the aggregate.

 

12.          COMMERCIAL TORT CLAIMS.  (Section 2.1):  Describe and identify by
case number all commercial tort claims:

 

 

 

13.          REMITTANCE OF PROCEEDS.  (Section 4.6):  If no Default or Event of
Default has occurred, Borrower shall not be obligated to remit to Lender the
proceeds of the sale of worn out or obsolete equipment disposed of by Borrower
in good faith in an arm's length transaction for an aggregate purchase price of
$                                                                 or less for
all such transactions in any fiscal year.

 

14.          BORROWER INFORMATION:

Type of Organization of Borrower:

 

Existing Trade Names of Borrower

(Section 3.1):

 

 

(Section 3.2):

 

State of incorporation or other formation

 

 

(Section 3.1):

 

 

 

 

Borrower's corporate or formation identification number:

 

 

 

(Section 3.2):

 

 

 

 

Prior Names of Borrower:

 

Other Locations And Addresses:

(Section 3.2):

 

 

(Section 3.3):

 

 

 

 

Prior Trade Names of Borrower

 

 

(Section 3.2):

 

 

 

 

 

15.

OTHER COVENANTS.  (Section 5.1): Borrower shall at all time comply with all of
the following additional covenants:

(1)

Banking Relationship (Section 5.7).  Borrower shall at all times maintain its
banking relationship (to include Borrower's general checking account, payroll
account and other Deposit Accounts) with Greater Bay Bancorp.

(2)

Insurance (Section 5.2).  Borrower shall, at all times insure all of the
tangible personal property Collateral and carry such other business insurance,
with insurers reasonably acceptable to Lender.  All insurance policies shall
name Lender as the additional loss payee, and shall contain a lenders loss payee
endorsement in form reasonably acceptable to Lender.

(3)

Permitted Liens (Section 8).  The Permitted Liens on the Collateral are of the
type and in favor of the secured parties/equipment lessors whose names,
addresses and telephone numbers are set forth below:

 

 

 

 

(4)

 

(5)

 

(6)

 

 

 

(7)

 

 

 

Borrow:

 

Lender

 

Company Name:

VERSANT

 

 

 

 

 

 

 

 

Pacific Funding Corporation,

 

By:

/s/ Nick Ordon

 

 

a division of Cupertino National Bank

 

 

President

 

 

 

 

 

 

 

 

 

By:

 

 

By:

/s/ Lee McGrath

 

 

President

 

 

Secretary or Ass't Secretary

 

 

 

 

 

 

12

--------------------------------------------------------------------------------